 



Exhibit 10.24
EXECUTIVE AGREEMENT
     This Executive Agreement (“Agreement”) between Oil States International,
Inc., a Delaware corporation (the “Company”), and Bradley Dodson (the
“Executive”) is made and entered into effective as of the date of October 10,
2006 (the “Effective Date”).
     WHEREAS, Executive is a key executive of the Company or a subsidiary; and
     WHEREAS, the Company believes it to be in the best interests of its
stockholders to attract, retain and motivate key executives and ensure
continuity of management; and
     WHEREAS, it is in the best interest of the Company and its stockholders if
the key executives can approach material business development decisions
objectively and without concern for their personal situation; and
     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the departure of key executives
to the detriment of the Company and its stockholders; and
     WHEREAS, the Board of Directors of the Company has authorized this
Agreement and certain similar agreements in order to retain and motivate key
management and to ensure continuity of key management;
     THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:
1. Term of Agreement

  A.   This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the third anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board of Directors of the Company shall give written notice to Executive that
the term shall cease to be so extended in which event the Agreement shall
terminate on the third anniversary of the date such notice is given.     B.  
Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.     C.   Termination of
this Agreement shall not alter or impair any rights of Executive arising
hereunder on or before such termination.



 



--------------------------------------------------------------------------------



 



2. Certain Definitions
     A. “Cause” shall mean:

  (i)   Executive’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust as regards the Company or any subsidiary;    
(ii)   Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or any subsidiary that is materially
injurious to the Company or such subsidiary regardless of whether a criminal
conviction is obtained;     (iii)   Executive’s willful and continued failure to
devote substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time) which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs; or     (iv)   Executive’s unauthorized disclosure of
confidential information of the Company that is materially injurious to the
Company.

       For purposes of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Company.
     B. “Change of Control” shall mean any of the following:

  (i)   any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, SCF III, L.P., SCF IV, L.P., or any affiliate of
SCF-III, L.P. or SCF-IV, L.P. or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

2



--------------------------------------------------------------------------------



 



  (ii)   a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (i) are directors of the Company as of the
Effective Date, or (ii) are elected, or nominated for election, to the Board
with the affirmative votes of at least two-thirds of the Incumbent Directors at
the time of such election or nomination, but Incumbent Director shall not
include an individual whose election or nomination occurs as a result of either
(1) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of the Company;     (iii)   the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;     (iv)   the stockholders of
the Company approve a plan of complete liquidation of the Company; or     (v)  
the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
subsidiary or subsidiaries of the Company.

  C.   “Date of Termination” shall mean the date the Notice of Termination is
given unless such Notice of Termination is by Executive in which event the Date
of Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.     D.   “Good Reason” shall mean:

  (i)   a material reduction in Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;     (ii)   a material reduction of Executive’s compensation
and benefits, including, without limitation, annual base salary, annual bonus,
and equity incentive opportunities, from those in effect immediately prior to
the Change of Control;

3



--------------------------------------------------------------------------------



 



  (iii)   the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 9 hereof; or     (iv)   the Company requires Executive, without
Executive’s consent, to be based at any office located more than 50 miles from
the Company’s offices to which Executive was based immediately prior to the
Change of Control, except for travel reasonably required in the performance of
Executive’s duties.

Notwithstanding the above however, Good Reason shall not exist with respect to a
matter unless Executive gives the Company written notice of such matter within
30 days of the date Executive knows or should reasonably have known of its
occurrence. If Executive fails to give such notice timely, Executive shall be
deemed to have waived all rights Executive may have under this Agreement with
respect to such matter.
For purposes of this Agreement, “Good Reason” shall be construed to refer to
Executive’s positions, duties, and responsibilities in the position or positions
in which Executive serves immediately before the Change of Control, but shall
not include titles or positions with subsidiaries and affiliates of the Company
that are held primarily for administrative convenience.

  E.   “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For the
purpose, termination of Executive’s employment shall be interpreted consistent
with the meaning of the term “Separation from Service” in Section 409A (a) (2)
(A) (i) of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable regulation authority.     F.   “Protected Period” shall mean the
24-month period beginning on the effective date of a Change of Control.     G.  
“Target AICP” shall mean the targeted value of Executive’s annual incentive
compensation plan bonus for the year in which the Date of Termination occurs or
the fiscal year immediately preceding the Change of Control, whichever is a
greater amount.     H.   “Termination Base Salary” shall mean Executive’s base
salary at the rate in effect at the time the Notice of Termination is given or,
if a greater amount, Executive’s base salary at the rate in effect immediately
prior to the Change of Control.



4



--------------------------------------------------------------------------------



 



3. No Employment Agreement.
This Agreement shall be considered solely as a “severance agreement” obligating
the Company to pay Executive certain amounts of compensation and to provide
certain benefits in the event and only in the event of Executive’s termination
of employment for the specified reasons and at the times specified herein. The
parties agree that this Agreement shall not be considered an employment
agreement and that Executive is an “at will” employee of the Company.
4. Regular Severance Benefits.
Subject to Section 13, if the Company terminates Executive’s employment
(i) other than for Cause and (ii) not during the Protected Period, Executive
shall receive the following compensation and benefits from the Company:

  A.   Within 15 days of the Date of Termination the Company shall pay to
Executive in a lump sum, in cash, an amount equal to one times the sum of
Executive’s (i) Termination Base Salary and (ii) Target AICP. Notwithstanding
the foregoing, with respect to a “specified employee,” as defined in
Section 409A(a)(2)(B) of the Code, distribution may not be made prior to the
date which is 6 months after the Date of Termination.     B.   Notwithstanding
anything in any Company stock plan or grant agreement to the contrary, all
restricted shares and restricted stock units of Executive shall become 100%
vested and all restrictions thereon shall lapse as of the Date of Termination
and the Company shall promptly deliver such shares to Executive.     C.   For
the 36-month period following the Date of Termination (the “Regular Severance
Period”), the Company shall continue to provide Executive and Executive’s
eligible family members, based on the cost sharing arrangement between the
Company and similarly situated active employees, with medical and dental health
benefits and disability coverage and benefits at least equal to those which
would have been provided to Executive if Executive’s employment had not been
terminated or, if more favorable to Executive, as in effect generally at any
time during such period. Notwithstanding the foregoing, if Executive becomes
eligible to receive medical, dental and disability benefits under another
employer’s plans during this Regular Severance Period, the Company’s obligations
under this Section 4C shall be reduced to the extent comparable benefits are
actually received by Executive during such period, and any such benefits
actually received by Executive shall be promptly reported by Executive to the
Company. In the event Executive is ineligible under the terms of the Company’s
health and other welfare benefit plans or programs to continue to be so covered,
the Company shall provide Executive with substantially equivalent coverage
through other sources or will provide Executive with a lump sum payment within
15 days following the date of Termination in such amount that, after all taxes
on that amount, shall be equal to the cost to Executive of providing Executive
such benefit coverage. The lump sum shall be determined on a present value basis
using the interest rate provided in Section 1274(b)(2)(B) of the Code on the
Date of Termination.

5



--------------------------------------------------------------------------------



 



5. Change of Control Severance Benefits
Subject to Section 13, if either (a) Executive terminates his employment during
the Protected Period for a Good Reason event or (b) the Company terminates
Executive’s employment during the Protected Period other than for Cause,
Executive shall receive the following compensation and benefits from the
Company:

  A.   Within 15 days of the Date of Termination the Company shall pay to
Executive in a lump sum, in cash, an amount equal to two times the sum of
Executive’s (i) Termination Base Salary and (ii) Target AICP. Notwithstanding
the foregoing, with respect to a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, distribution may not be made prior to the
date which is 6 months after the Date of Termination.     B.   Notwithstanding
anything in any Company stock plan or grant agreement to the contrary, (i) all
restricted shares and restricted stock units of Executive shall become 100%
vested and all restrictions thereon shall lapse as of the Date of Termination
and the Company shall promptly deliver such shares to Executive and (ii) each
then outstanding stock option of Executive shall become 100% exercisable and,
excluding any incentive stock option granted prior to the Effective Date, shall
remain exercisable for the remainder of such option’s term.     C.   Executive
shall be fully vested in Executive’s accrued benefits under all qualified
pension, nonqualified pension, profit sharing, 401(k), deferred compensation and
supplemental plans maintained by the Company for Executive’s benefit, except to
that the extent the acceleration of vesting of such benefits would violate any
applicable law or require the Company to accelerate the vesting of the accrued
benefits of all participants in such plan or plans, in which event the Company
shall pay Executive a lump sum amount, in cash, within 15 days following the
Date of Termination, equal to the present value of such unvested accrued
benefits that cannot become vested under the plan for the reasons provided
above.     D.   For the period beginning on the Date of Termination and ending
on December 31 of the second calendar year following the calendar year which
includes the Date of Termination [or, in the case of disability coverage, and
benefits the 36-month period following the Date of Termination] (the “COC
Severance Period”), the Company shall continue to provide Executive and
Executive’s eligible family members, based on the cost sharing arrangement
between Executive and the Company on the Date of Termination, with medical and
dental health benefits and disability coverage and benefits at least equal to
those which would have been provided to Executive if Executive’s employment had
not been terminated or, if more favorable to Executive, as in effect generally
at any time during such period. Notwithstanding the foregoing, if Executive
becomes eligible to receive medical,



6



--------------------------------------------------------------------------------



 



dental and disability benefits under another employer’s plans during this COC
Severance Period, the Company’s obligations under this Section 5D shall be
reduced to the extent comparable benefits are actually received by Executive
during such period, and any such benefits actually received by Executive shall
be promptly reported by Executive to the Company. In the event Executive is
ineligible under the terms of the Company’s health and other welfare benefit
plans or programs to continue to be so covered, the Company shall provide
Executive with substantially equivalent coverage through other sources or will
provide Executive with a lump sum payment within 15 days following the Date of
Termination, in such amount that, after all taxes on that amount, shall be equal
to the cost to Executive of providing Executive such benefit coverage. The lump
sum shall be determined on a present value basis using the interest rate
provided in Section 1274(b)(2)(B) of the Code on the Date of Termination.

  E.   Throughout the term of the COC Severance Period or until Executive
accepts other employment, including as an independent contractor, with a new
employer, whichever occurs first, Executive shall be entitled to receive
outplacement services, payable by the Company, with an aggregate cost not to
exceed 15% of Executive’s Termination Base Salary, with an executive
outplacement service firm reasonably acceptable to the Company and Executive.

6. Parachute Tax Gross Up.
If any payment (including without limitation any imputed income) made, or
benefit provided, to or on behalf of Executive pursuant to this Agreement,
including any accelerated vesting or any deferred compensation or other award,
in connection with a “change in control” of the Company (within the meaning of
Section 280G of the Code) results in Executive being subject to the excise tax
imposed by Section 4999 of the Code (or any successor or similar provision) the
Company shall promptly pay Executive an additional amount in cash (the
“Additional Amount”) such that the net amount of all such payments and benefits
received by Executive after paying all applicable taxes (including penalties and
interest) on such payments and benefits, including on such Additional Amount,
shall be equal to the net after-tax amount of the payments and benefits
(excluding the Additional Amount) that Executive would have received if
Section 4999 were not applicable to such payments and benefits. Such
determinations shall be made by the Company’s independent certified public
accountants.
7. Accelerated Vesting of Options Upon a Change of Control.
Notwithstanding any provisions of any Company stock option plan or option
agreement to the contrary, upon a Change of Control all outstanding unvested
stock options, if any, granted to Executive under any Company stock option plan
(or options substituted therefor covering the stock of a successor corporation)
shall be fully vested and exercisable as to all shares of stock covered thereby
effective as of the date of the Change of Control.

7



--------------------------------------------------------------------------------



 



8. Mitigation.
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, [except as
provided in Section 4C and Section 5D] shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned or
benefit received by Executive as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amount claimed to
be owed by Executive to the Company or otherwise [except that any severance
payments or benefits that Executive is entitled to receive pursuant to a Company
severance plan or program for employees in general shall reduce the amount of
payments and benefits otherwise payable or to be provided under this Agreement].
9. Successor Agreement.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume shall constitute a breach of this Agreement and entitle Executive
to the benefits hereunder as if triggered by a termination by the Company other
than for Cause.
10. Indemnity.
In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any
judgements, fines, settlements, loss, cost or expense (including attorneys fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.
11. Notice.
For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and delivered by United States
certified or registered mail (return receipt requested, postage prepaid) or by
courier guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have

8



--------------------------------------------------------------------------------



 



been duly given two days after deposit in the mail, one day after deposit with
such overnight carrier or upon delivery with hand delivery. The addresses set
forth below may be changed by a writing in accordance herewith.

     
Company:
  Executive:
 
   
Oil States International, Inc.
  Bradley J. Dodson
333 Clay Street, Suite 4620
  3001 Lafayette Street
Houston, Texas 77002
  Houston, Texas 77005
Attn: Chairman of the Board
   

12. Arbitration.
The parties agree to resolve any claim or controversy arising out of or relating
to this Agreement, including but not limited to the termination of employment of
Executive, by binding arbitration under the Federal Arbitration Act before one
arbitrator in Houston, Texas, administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The fees and expenses of the arbitrator shall be borne solely by the
non-prevailing party or, in the event there is no clear prevailing party, as the
arbitrator deems appropriate. Except as provided above, each party shall pay its
own costs and expenses (including, without limitation, attorneys’ fees) relating
to any mediation/arbitration proceeding conducted under this Section 12.
13. Waiver and Release.
As a condition to the receipt of any payment or benefit under this Agreement,
Executive must first execute and deliver to the Company a binding general
release, as prepared by the Company, that releases the Company, its officers,
directors, employees, agents, subsidiaries and affiliates from any and all
claims and from any and all causes of action of any kind or character that
Executive may have arising out of Executive’s employment with the Company or the
termination of such employment, but excluding (i) any claims and causes of
action that Executive may have arising under or based upon this Agreement, and
(ii) any vested rights Executive may have under any employee benefit plan or
deferred compensation plan or program of the Company.
14. Employment with Affiliates.
Employment with the Company for purposes of this Agreement includes employment
with any entity in which the Company has a direct or indirect ownership interest
of 50% or more of the total combined voting power of all outstanding equity
interests, and employment with any entity which has a direct or indirect
interest of 50% or more of the total combined voting power of all outstanding
equity interests of the Company.

9



--------------------------------------------------------------------------------



 



15. Governing Law.

  (a)   THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.    
(b)   EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.

16. Entire Agreement.
This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement hereby expressly terminates,
rescinds and replaces in full any prior agreement (written or oral) between the
parties relating to the subject matter hereof.
17. Withholding of Taxes.
The Company shall withhold from all payments and benefits provided under this
Agreement all taxes required to be withheld by applicable law.
18. Beneficiary.
In the event Executive dies before receiving the lump sum severance payment to
which Executive was entitled hereunder, Executive’s spouse or, if there is no
spouse, the beneficiary designated by Executive under the Company-sponsored
group term life insurance plan, shall receive such payment.
     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

            OIL STATES INTERNATIONAL, INC.
      By:   /s/ Cindy Taylor         Name:   Cindy Taylor        Title:  
President & COO     

            EXECUTIVE
      /s/ Bradley Dodson                  

10